Citation Nr: 0802309	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
October 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal with respect to the merits of the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A November 1996 rating decision denied service connection 
for an acquired psychiatric disorder on the basis that an 
acquired psychiatric disability was not exhibited during or 
after service; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since 
November 1996 raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A November 1996 rating decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).  

2.  Evidence received since the November 1996 rating decision 
is new and material, and the veteran's service connection 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's new and material evidence claim for 
an acquired psychiatric disorder, the Board concludes that 
the VCAA does not preclude the Board from adjudicating this 
portion of the veteran's claim, because the Board is taking 
action favorable to the veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria 

Rating decisions are final and binding based on the evidence 
on file at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

In a November 1996 decision, the RO denied service connection 
for an acquired psychiatric disorder.  The veteran was 
notified of that decision in the same month.  The veteran did 
not file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).  

Since the November 1996 rating decision is final, the 
veteran's service connection claim for an acquired 
psychiatric disorder may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

On review, the Board finds that the veteran has submitted new 
and material evidence since the November 1996 rating decision 
sufficient to reopen his service connection claim for an 
acquired psychiatric disorder, to include schizophrenia.  The 
veteran was treated in service for psychiatric problems 
characterized as a personality disorder.  The newly submitted 
evidence includes a June 2004 VA medical report noting 
diagnoses of "depressive disorder, schizophrenia."  

This new evidence relates to an unestablished fact necessary 
to substantiate the claim, specifically, that the veteran has 
a current psychiatric disorder that may be related to his 
service.  38 C.F.R. § 3.156.  It raises a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence can be considered new and material for the purpose 
of reopening the service connection claim for an acquired 
psychiatric disorder.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder is granted, and to this extent, 
the appeal is allowed.


REMAND

The RO has previously indicated that the veteran's service 
records were lost.  The Board notes that there is a 
heightened obligation to assist a claimant in the development 
of a claim, to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in cases in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  
Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005).  The RO has made little effort 
to assist the veteran in reconstructing his file.  The 
veteran was not asked to provide NA Forms 13055 and 13075, 
which are used to reconstruct missing SMRs and personnel 
files.  There was also no effort to obtain alternative 
records which may indicate that the veteran exhibited 
symptoms of an organic mental disorder while in service.    

In July 2006, the RO made specific requests for records of 
the veteran's in-service treatment for alcohol rehabilitation 
in early 1983 and a psychiatric hospitalization in September 
1983, which were immediately provided by the National 
Personnel Records Center (NPRC).  The record contains no 
other request to the NPRC, and the basis for the conclusion 
that the veteran's service medical records were lost remains 
unclear.  Upon remand, a request for all of the veteran's 
service medical records and personnel records that are in 
NPRC's possession should be made.  

A review of the file also indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  Upon remand, SSA should be contacted 
and the veteran's disability records associated with his 
claims file.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The evidence shows that 
the veteran is currently receiving treatment for a 
psychiatric disability.  There is evidence of in-service 
psychiatric treatment in August and September 1983, the 
reason for which is unclear.  After the veteran's service 
medical records are located or appropriate efforts are made 
to assist him in reconstructing his records, the veteran 
should be afforded a VA examination to determine the etiology 
of any current psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC provide all of 
the veteran's service medical records and 
service personnel records currently in its 
possession.  Any records obtained should 
be associated with the claims folder.  

2.  In the event that additional service 
medical records and/or service personnel 
records cannot be located, request that 
the veteran complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his military service and 
his reported inservice injury, to include 
his full company designation, the name and 
location of the facilities in which he was 
treated, the length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army and 
Joint Services Records Research Center so 
that a search of alternative sources can 
be undertaken.  Specific requests for 
alternative records showing unauthorized 
leave between March and August 1983, a 
medevac of the veteran from Japan to San 
Diego, California, in August 1983, and the 
Naval Medical Center, San Diego, between 
August and September 1983 should be made.  

3.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

4.  Schedule the veteran for a psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disorders.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any psychiatric disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent  probability 
or greater that it had its onset in 
service, or, in the case of a psychosis, 
was manifested to a compensable degree 
within the first post service year, or is 
otherwise  related to the veteran's period 
of active service.  The examiner should 
provide the rationale for the opinion  
provided and reconcile any opinion with 
the service medical records.  

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


